Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2021 has been entered.

      CLAIMS UNDER EXAMINATION
Claims 6-7, 10, 19, 22-32 and 38-39 are pending. Claims 6-7, 10, 27-32 and 38-39 have been examined on their merits. 

 PRIORITY
      A certified translation of the foreign application has not been provided.


WITHDRAWN REJECTIONS

The previous grounds of rejection have been withdrawn due to claim amendment.

NEW GROUNDS REJECTION


New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 10, 27-32 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 has been amended to recite “a common cell culture medium”. The metes and bounds of a common cell culture medium are unclear. While the Instant Specification provides examples of common cell culture medium, an explicit definition of a “common” medium, or it’s chemical components, is not disclosed. It is unclear what formulations are encompassed by the term “common”. All dependent claims are included in this rejection. Appropriate correction is required. For the purposes of examination, any media disclosed in the prior art that is used to culture a cell is broadly interpreted to be a common cell culture medium.

Claim 39 recites “the culture medium has a sugar content reduced to less than 10% of a common cell culture medium is supplement with an energy source…”. As written, it is unclear which medium is supplement with an energy source. It is unclear if the claim and is supplement with an energy source” or if the claim means the common cell culture medium is supplemented with an energy source. Examiner also notes claim 39 recites “a common cell culture medium” and not “the common cell culture medium”. Therefore it is unclear if the “common cell culture medium” recited in claim 39 is required to be the “common cell culture medium” recited in claim 6. The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 30-32 are included in this rejection because they depend on claim 39.


                                      Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-7, 10, 27-31 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (previously cited; Method For Purifying Cardiomyocytes or Programmed Cardiomyocytes Derived From Stem Cells or Fetuses. US20090275132) in view of Mitcheson et al. (previously cited; Cultured adult cardiac myocytes: Future applications, culture methods, morphological and electrophysiological properties, Cardiovascular Research: 39 (1998) 280-300) and HiMedia (Medium 199. pages 1-2, 2011).

Hattori et al. teach a method of purifying cardiomyocytes from a cell mixture at a high degree of purification ([0017]). Hattori discloses “the inventors of the present invention conducted an exhaustive study for the compositions of various kinds of culture medium in order to construct a system for efficiently producing cardiomyocytes derived from embryonic stem cells” ([0018]). The disclosed method can be used to purify cardiomyocytes from adult stem cells ([0026]). The art teaches differentiation of 

Hattori discloses “events” that can be used to efficiently produce cardiomyocytes ([0018]-[0026]). The art teaches the described selection method is used to select the cells of interest by culturing the cell mixture under the condition to which the cardiomyocytes are physiologically resistant, and therefore, is referred to as “physiologically resistance-based selection method” ([0063]). The art teaches the use of “a low-serum supplemented condition”, which refers to the condition where the level of the serum or the serum component is limited to less than 10% ([0066]). Examiner noes serum is not an amino acid. The present inventors found that, when the levels of the serum components contained in the culture medium are limited to less than 10% as compared to the levels of the serum components in the culture medium generally used in the art, the non-cardiomyocytes undergo cell death, while the undifferentiated mesoblast cell, the programmed cardiomyocytes and the cardiomyocytes can survive in the culture medium ([0066]).



Mitcheson reviews methods of culturing cardiomyocytes (see title; Abstract). Mitcheson teaches “the basic, ‘‘non-supplemented’’ medium routinely used to culture adult heart cells is bicarbonate buffered Medium” (page 283, right column, last complete paragraph). Medium 199 “contains all amino acids except glutamine, vitamins, CaCl2, 1.8; NaCl, 116; Na acetate, 0.6; NaHPO , 1; KCl, 5.3; MgSO , 0.8” (page 283, right column, “Culture Medium” section). Examiner interprets “except glutamine” to mean no glutamine is present.

In the section titled “Medium changes”, Mitcheson teaches serum and glutamine free conditions do not support cell division, avoiding the problems of contamination of myocyte cultures by rapidly dividing non-myocytes” (page 284, right column, third paragraph). Examiner notes serum is not an amino acid. Therefore Mitcheson teaches culturing in cell culture medium that contains no glutamine to prevent contamination of myocyte culture with dividing non-myocytes.

Hi Media discloses a Medium 199 (product code AT094). The art teaches Medium 199 was developed in 1950 (page 1, left column, first paragraph). Therefore it is broadly interpreted to be a common cell culture medium. The art teaches AT094 is Medium 199 

HiMedia teaches a common Medium 199 cell culture medium that contains glutamine. As set forth above, Mitcheson teaches Medium 199 with all amino acids except glutamine. Therefore the medium disclosed by Mitcheson has a glutamine content that is less than 10% of a common cell culture medium. Mitcheson does not teach any other amino acids are reduced.

Hattori teaches a method of selecting cardiomyocytes by culturing in medium containing low serum. It would have been obvious to combine the teachings of Hattori and Mitcheson by culturing a mixed population of cardiomyocytes and non-cardiomyocytes in a cell culture medium with a glutamine content that is less than 10% of a common cell culture medium. One would have been motivated to do so since Mitcheson teaches culturing in medium containing no serum and no glutamine. Mitcheson teaches serum and glutamine free conditions do not support cell division, avoiding the problems of contamination of myocyte cultures by non-myocytes. One would have had a reasonable expectation of success since Mitcheson teaches cardiomyocytes can be cultured without glutamine. One would have expected similar results since both references are directed to cardiomyocyte cultures. Claim 6 is rendered obvious (claim 6).

claims 7 and 27).

Hattori teaches cells can be selected for 24 hours under a low serum condition ([0078]). Therefore claim 10 is included in this rejection (claim 10).

Hattori suggests the use of induced pluripotent stem cells (supra). Therefore claim 28 is included in this rejection (claim 28).

Hattori teaches the use of embryonic stem cells (supra). Therefore claim 29 is included in this rejection (claim 29).

Hattori discloses when the culture medium is deprived of sugar, non-cardiomyocytes undergo cell death. Hattori studied an alternative substrate which can preferentially provide the cardiomyocytes with an energy other than sugar. Hattori teaches it is effective to supplement the culture medium with a lactic acid (Lactate, 0.1-5 mM), a combination of an aspartic acid (20-100 mg/L) and a glutamic acid (20-100 mg/L), or a pyruvic acid (0.5-5 mM), or any combinations thereof in place of the sugars ([0071] [0072]). Therefore Hattori teaches lactate supplemented medium. 
Claim 30 is included in this rejection (claim 30). 

claim 31). 

Hattori teaches the use of human embryonic stem cells (see [0053]). Therefore claim 38 is included in this rejection (claim 38).

Hattori discloses when the culture medium is deprived of sugar, non-cardiomyocytes undergo cell death (supra). Hattori teaches selection of cardiomyocytes by culturing under sugar-free conditions ([0037]), or less than 1% sugars ([0065]). As set forth above, Hattori teaches lactate supplementation. Therefore claim 39 is included in this rejection (claim 39).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 08 July 2021 are acknowledged. The Applicant argues Hattori fails to describe that the content of specific amino acids is selectively reduced for inducing cell death of undifferentiated stem cells. The Applicant argues Hattori describes “low-nutritional condition” as “the condition where the levels of every nutritional component contained in the culture mediums which are generally used in the art (such as RPMI culture medium, DMEM culture medium, MEM culture medium, F12 culture medium, and MEM culture medium) are limited to less than 10%, as compared to the levels of the nutritional components in the culture  
The Applicant argues Mitcheson does not remedy Hattori’s deficiencies. The Applicant argues Mitcheson does not use a glutamine-free for culturing a mixture of cardiomyocytes and undifferentiated stem cells as recited in the claimed methods. As such, the Applicant states Mitcheson is directed to a different technical field then Hattori and the instant claims, and thus one of ordinary skill in the art would not have sought to combine Hattori with Mitcheson, let alone do so in an attempt to arrive at the claimed methods. The Applicant alleges any such modification of Hattori with Mitcheson would undermine Hattori’s invention of reducing all amino acids and improperly change the principle and purpose of Hattori’s methods. 
EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, the Applicant argues Hattori does not teach or suggest a reducing specific amino acids. Examiner emphasizes the rejection of record is not based on Hattori teaching reduction of a specific amino acid. As set forth above, the Hattori reference is relied upon because it teaches inducing differentiation from pluripotent stem cells to cardiomyocytes. The art teaches The present inventors found that, when the levels of the serum components contained in the culture medium are limited to less than 10% as compared to the levels of the serum components in the culture medium generally used in the art, the non-cardiomyocytes undergo cell death, while the cardiomyocytes and the cardiomyocytes can survive in the culture medium. Examiner notes that while low nutrition can be a culture condition, it is not required. 
The Mitcheson reference is relied upon because it teaches culturing in medium without glutamine. As set forth above, Mitcheson teaches “serum and glutamine free conditions do not support cell division, avoiding the problems of contamination of myocyte cultures by rapidly dividing non-myocytes” (page 284, right column, third paragraph). While the Applicant argues Mitcheson fails to disclose inducing differentiation of stem cells into cardiomyocytes or culturing a mixture of cells following differentiation, Hattori et al. is relied upon for this teaching.

The Applicant states Mitcheson is directed to a different technical field then Hattori and the instant claims, and thus one of ordinary skill in the art would not have sought to combine Hattori with Mitcheson, let alone do so in an attempt to arrive at the claimed methods. Both references are directed to methods of purifying cardiomyocytes from non-cardiomyocytes using cell culture conditions favorable for cardiomyocyte growth.  This argument is not persuasive.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al.  in view of Mitcheson and HiMedia as applied to claim 6 above, and further in view of Whitford et al. (previously cited; Lipids in Cell Culture Media. 2008 Pages 152-154).


Claim 6 is rejected as recited in the rejection above.


While Hattori teaches the use of sugar-free culture media, the art is silent regarding the presence of fatty acids in said media. The teachings of Mitcheson have been set forth above.



It would have been obvious to supplement the culture media disclosed by Hattori with fatty acids. One would have been motivated to do so since Whitford teaches particular fatty acids can be used in cell culture systems. One would do so to improve cell culture performance, as taught by Whitford. One would have had a reasonable expectation of success since Whitford teaches fatty acids can be added to cell culture media. One would have expected similar results since both references are directed to cell culture. Therefore claim 32 is included in this rejection as claimed (claim 32).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653